                                          Case 3:21-cv-00863-WHO Document 20 Filed 06/21/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         CALIFORNIA GROCERS
                                   7     ASSOCIATION,                                     Case No. 21-cv-00863-WHO

                                   8                   Plaintiff,
                                                                                          ORDER OF DISMISSAL
                                   9             v.
                                                                                          Re: Dkt. No. 18
                                  10     CITY OF OAKLAND,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to notice of voluntary dismissal, IT IS HEREBY ORDERED that this case is
                                  14   dismissed without prejudice. The Clerk shall close the case.
                                  15   Dated: June 20, 2021
                                  16                                                  ______________________________________
                                                                                      WILLIAM H. ORRICK
                                  17                                                  United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
